Citation Nr: 0000345	
Decision Date: 01/06/00    Archive Date: 01/11/00

DOCKET NO.  97-29 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Whether the income from an individual retirement account 
is properly countable as income for the purposes of the 
Department of Veterans Affairs improved death pension of the 
surviving spouse.

2.  Entitlement to waiver of overpayment for Department of 
Veterans Affairs improved death pension benefits.


REPRESENTATION

Appellant represented by:	Michael W. Fontenot, Esq.





INTRODUCTION

The veteran served on active duty from June 1942 to January 
1946.  This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from the Department of Veterans 
Affairs (hereinafter VA) regional office in New Orleans, 
Louisiana (hereinafter RO).

The issue of entitlement to waiver of overpayment is 
addressed in the remand portion of this decision.


FINDINGS OF FACT

1.  As part of the appellant's original application for 
improved death pension benefits submitted in April 1995, she 
reported her only source of income was Social Security 
Administration benefits.

2.  The appellant was awarded improved death pension benefits 
effective in April 1995.

3.  The appellant submitted an eligibility verification 
report in April 1996 and listed receipt of an individual 
retirement account distribution.

4.  The RO determined that the distribution of the individual 
retirement account constituted countable income for pension 
purposes, and, effective April 1, 1995, terminated the 
appellant's improved death pension benefits accordingly.



CONCLUSION OF LAW

The appellant's income from the individual retirement account 
is properly countable as income for VA improved death pension 
purposes for a surviving spouse.  38 U.S.C.A. § 1521 (West 
1991); 38 C.F.R. §§ 3.3, 3.23, 3.271, 3.272 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The RO issued an award letter in July 1995 indicating that 
the appellant's claim for pension had been awarded beginning 
April 1, 1995, based on countable annual income received by 
the Social Security Administration.  No other source of 
income was reported.

The appellant submitted an eligibility verification report in 
April 1996 showing monthly income of Social Security 
Administration benefits and monthly income from an individual 
retirement account.  A report of telephone contact shows that 
the individual retirement account had been paid for 
approximately three years.  The appellant was informed by the 
RO that the income from the individual retirement account 
would be counted as income from April 1, 1995.  

By correspondence dated in April 1996, the VA informed the 
veteran that the combined individual retirement account 
income with the Social Security Administration benefits, 
exceeded the limit provided by law for payment of pension, 
and terminated the pension from its inception.  The veteran 
filed a notice of disagreement to this action stating that 
only the interest paid on the individual retirement account 
should be counted as income.  

Improved death pension is a benefit payable by the VA to a 
veteran's surviving spouse because of the veteran's 
nonservice-connected death.  Basic entitlement exists if, 
among other things, the surviving spouse meets the net worth 
requirements and has an annual income not in excess of the 
applicable maximum annual pension rate.  38 U.S.C.A. § 
1521(c); 38 C.F.R. §§ 3.3(b)(4), 3.23, 3.24, 3.274 (1999).  
The maximum annual rate is periodically increased from year 
to year.  38 C.F.R. § 3.23(a).  Payments of any kind from any 
source shall be counted as income during the 12-month 
annualization period in which received unless specifically 
excluded.  38 C.F.R. § 3.271(a).  

The following, as set forth in 38 C.F.R. § 3.272, shall be 
excluded from countable income for the purpose of determining 
entitlement to improved pension: welfare, maintenance, VA 
pension benefits, reimbursement for casualty loss, profits 
realized from a property sale, joint accounts, unreimbursed 
medical expenses, expenses of last illnesses and burials and 
just debts, educational expenses, certain portion of a 
child's income, Domestic Volunteer Service Act program 
payments, distribution of funds under 38 U.S.C.A. § 1718 
(West 1991), child's available income under hardship 
circumstances, survivor benefit annuity paid by the 
Department of Defense, Agent Orange settlement payments, 
restitution to individuals of Japanese ancestry, proceeds 
from the cash surrender of a life insurance policy which 
represent a return of insurance premiums, income received by 
American Indian beneficiaries from trust or restricted lands, 
Radiation Exposure Compensation Act payments, and Alaska 
Native Claims Settlement Act payments.  Unless otherwise 
provided, expenses deductible under this section are 
deductible only during the 12-month annualization period in 
which they were paid.

In this case, the appellant contends that that only the 
interest paid on the individual retirement account should be 
counted as income.  The applicable criteria, however, is very 
clear and leaves no alternative but to consider the 
appellant's individual retirement distribution, whether 
classified as interest or principle, as income for the 
purpose of determining the rate of death pension entitlement.  
See 38 C.F.R. § 3.271.  Proceeds received from an individual 
retirement account not included in the list of "Exclusions 
from income" noted in 38 C.F.R. § 3.272.  Accordingly, 
because the plain meanings of the statutory and regulatory 
provisions in question are not ambiguous, the Board finds 
that their plain meaning requires that the distribution of 
the individual retirement account be considered countable 
income for VA purposes and that the appropriate deductions be 
made.  Accordingly, the appellant's claim must be denied.


ORDER

The appellant's individual retirement account payments are 
properly countable as income for VA improved death pension 
purposes; therefore, the appeal is denied.


REMAND

Although a notice of disagreement to the issue of entitlement 
to waiver of overpayment was received in November 1996, the 
RO appropriately deferred development of this issue during 
the pendency of the veteran's current appeal as to the issue 
of whether the income from an individual retirement account 
is properly countable as income for the purposes of VA 
improved death pension.  As a decision as to this issue has 
now been promulgated, the issue of entitlement to waiver of 
overpayment is now remanded to the RO for appropriate 
disposition.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (hereinafter Court) for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the regional offices to 
provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.  No action is required by 
the veteran until he receives further notice; however, he may 
present additional evidence or argument while the case is in 
remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).



		
	JOY A. MCDONALD
	Acting Member, Board of Veterans' Appeals



 

